223 Md. 674 (1960)
164 A.2d 273
HENSON
v.
WARDEN OF MARYLAND PENITENTIARY
[App. No. 26, September Term, 1960.]
Court of Appeals of Maryland.
Decided October 13, 1960.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PER CURIAM:
The application for leave to appeal is denied for the reasons set forth in detail in the order of Judge Harlan denying post conviction relief. With respect to the claim of the applicant that he was entitled to attend the post conviction hearing and to testify, we observe that he was represented at the hearing by counsel. His presence thereat was not required. Deal v. Warden, 222 Md. 589, 158 A.2d 104 (1960). The request for a copy of the transcript of his trial addressed to this Court was not made until his application was pending in this Court. It therefore came too late. In addition an examination of the alleged grounds for relief clearly indicates that such transcript would have served no useful purpose.
Application denied.